                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION
ROBERT BLOOME                                              PLAINTIFF
vs.                                    CASE NO. 5:18-cv-107-DCB-MTP
JOSHUA’S HAVEN, INC.                                       DEFENDANT


                               ORDER
      This matter comes before the Court on Defendant Joshua’s

Haven, Inc. (“Joshua’s Haven”)’s Motion for Summary Judgment

(Doc. 40), Plaintiff Doctor Robert Bloome (“Dr. Bloome”)’s

Response (Doc. 45), and the Defendant’s Reply (Doc. 49). Having

read the motion, memoranda in support, the applicable statutory

and case law, and being otherwise fully informed in the

premises, the Court finds that the Defendant’s Motion should be

DENIED.

                            Background
      This case arises out of an injury that occurred on the

premises of Joshua’s Haven. Joshua’s Haven is a non-profit

Florida corporation with its principle place of business in

Liberty, Mississippi. Susan Williams (“Williams”) serves as the

Director of Joshua’s Haven, an exotic animal sanctuary. Dr.

Bloome lives in a camper on the premises of the animal sanctuary

and has worked with Williams as a volunteer at Joshua’s Haven




                                 1
for several years. Will Robinson (“Robinson”) was a volunteer

worker at the sanctuary at the time of the accident.

      On or about June 26, 2017, Williams directed Dr. Bloome

and Robinson to cut down several tree limbs and an oak tree that

was approximately 60 to 70 feet tall. A Mississippi Department

of Wildlife, Fisheries and Parks agent told Williams that the

oak tree posed a risk to the animal pens. Dr. Bloome, in his

deposition, testified that The Board of Directors at Joshua’s

Haven authorized Williams to hire a professional arborist to

remove the tree. Bloome Dep. [ECF 46-2] at p. 16:20-21. However,

instead of hiring a professional, she instructed volunteers to

perform the task, citing financial concerns as her

justification. Williams Dep. [ECF 46-1] at pp. 21:21- 22:1.

     Dr. Bloome and Robinson began to trim the limbs, at which

point Williams returned inside to continue with other work.

There is inconsistent testimony as to what happened next, i.e.,

who made what cut or cuts in the tree, where Dr. Bloome was when

the tree began to fall, and to what degree Dr. Bloome and

Robinson each participated in the tree removal. However, it is

undisputed that in the process of cutting down the tree, the

tree began to slide off the stump, becoming completely

disconnected, and fell on Dr. Bloome. On the date of the

accident, Robinson was an eighteen (18) year-old minor and Dr.


                                2
Bloome was a 63-year-old physician who had recently undergone

back surgery.

                       Standard of Review
     A party is entitled to summary judgment if the movant

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

FED.R.CIV.P. 56(a). The Court is not permitted to make

credibility determinations or weigh the evidence at the summary

judgment stage of litigation. See Deville v. Marcantel, 567 F.3d

156, 164 (5th Cir. 2009)(citing Turner v. Baylor Richardson Med.

Ctr., 476 F.3d 337, 343 (5th Cir. 2010)). All facts and

inferences must be made in “the light most favorable to the

nonmoving party.” See Sierra Club, Inc. v. Sandy Creek Energy

Assoc., L.P., 627 F.3d 134, 138 (5th Cir. 2010)(citation

omitted). “[S]ummary judgment is rarely appropriate on issues

dealing with negligence and thus if reasonable minds could reach

different conclusions and inferences from the evidence, the

Court must submit the case to the jury.” Robinson v. Dickie

Mach. Welding & Metal Works Inc., No. 74-433, 1975 WL 6444176

(E.D. La. May 6, 1975)(internal quotations omitted).

                           Discussion
                     Status of the Plaintiff
     The parties dispute which standard of care should be

applied to these facts, whether the standard is that of a

                                3
premise liability action or if the applicable standard is simple

negligence. If the premise liability standard applies, the

status of the Plaintiff – whether he was a licensee or invitee –

determines the standard of care that the Defendant must meet.

“[A]n invitee is a person who goes upon the premises of another

in answer to the express or implied invitation of the owner or

occupant for their mutual advantage.” Clark v. Moore Memorial

United Methodist Church, 538 So.2d 760, 762–763 (Miss. 1989). A

licensee is one who “enters upon the property of another for his

own convenience, pleasure or benefit pursuant to the license or

implied permission of the owner.” Id. at 763.

     A landowner owes a duty to refrain from “willfully or

wantonly” injuring a licensee. Id. at 763. On the other hand, a

landowner owes a duty to an invitee to “exercise reasonable care

to keep the premises in a reasonably safe condition and, if the

invitor knows of, or by the exercise of reasonable care should

have known of, a dangerous condition, which is not readily

apparent to the invitee, the invitor is under a duty to warn the

invitee of such a condition.” Id. at 764.

     However, The Hoffman exception, first articulated in

Hoffman v. Planters Gin Co., 358 So.2d 1008, 1013 (Miss. 1978),

established that the general distinctions between licensee and

invitee do not always fit the factual circumstances at issue and


                                4
therefore, do not control every premise liability action. As the

court in Hoffman wrote,

          “We are of the opinion the testimony presented a
          conflict of facts for resolution by a jury to be
          measured by the standard of ordinary and reasonable
          care rather than the standard of intentional or wanton
          negligence as held by the trial court. We think the
          premises owner is liable for injury proximately caused
          by his affirmative or active negligence in the
          operation or control of a business which subjects
          either licensee or invitee to unusual danger, or
          increases the hazard to him, when his presence is
          known and that the standard of ordinary and reasonable
          care has application.”
Id. at 1013. However, the Hoffman exception “has no place in

determining whether a cause of action falls within the realm of

premises liability versus that of simple negligence. Rather, the

Hoffman exception is applicable only in premise liability cases

where, by a finding of certain factors, the duty of care owed to

a licensee should be elevated from ‘willful and wanton injury’

to a ‘reasonable standard of care.’” Doe v. Jameson Inn, Inc.,

56 So.3d 549, 553 (Miss. 2011).

     As a preliminary matter, this is a premise liability case

because Dr. Bloome was “injured on a landowner’s premises as a

result of ‘conditions or activities’ on the land.” See Doe, 56

So.3d at 553(citing Black’s Law Dictionary 961 (7th ed. 2000)).

“The determination of which status a particular plaintiff holds

can be a jury question, but where the facts are not in dispute

the classification becomes a question of law.” Clark, 538 So.2d

                                  5
at 763. As the facts relevant to classification are not in

dispute, the Court must determine whether the Hoffman exception

applies to this case.

        The Mississippi Supreme Court recently overturned cases

that limited the Hoffman exception to the operation or control

of a business. See Johnson v. Goodson, 267 So.3d 774, n.3 (Miss.

2019)(“[W]e find that the Hoffman Court’s language does not

limit its holding to business owners or business premises. Cases

such as Little 1 and Hughes 2 are overruled to the extent they

declare otherwise.”) If a case falls within the Hoffman

exception, the issue becomes whether the defendant satisfied its

duty of ordinary and reasonable care, “the degree of care and

prudence that a person of normal intelligence would exercise

under the same or similar circumstances.” Mork v. Ingalls

Shipbuilding, No. 99-60534, 2000 WL 294442, at *2 (5th Cir.

2000). To determine if Hoffman applies, the Court must ask: (1)

was there affirmative or active negligence that subjected Dr.

Bloome to “unusual danger”, and (2) did Joshua’s Haven know of

Dr. Bloome’s presence?




1   Little v. Bell, 719 So.2d 757 (Miss. 1998).
2   Hughes v. Star Homes, Inc., 379 So.2d 301 (Miss. 1980).

                                        6
Affirmative or Active Negligence

     The Hoffman court cited Astleford v. Milner Enterprises,

Inc., 233 So.2d 524, 525–26 (Miss. 1970), which discussed active

and passive negligence:

          “These courts hold that where the negligence is
          passive the licensee is not permitted to recover in
          the absence of proof of willfulness (sic) or
          wantonness but where the negligence is active, that
          is, actual operation on the premises, then a licensee
          is permitted to recover if the possessor of the
          premises is guilty of simple negligence or fails to
          use ordinary, reasonable care.”
The status of licensee or invitee “relates largely to negligence

for the condition of premises, that is passive negligence and

not to active or affirmative negligence emanating from action or

inaction by the possessor with knowledge of an individual’s

presence.” Hoffman, 358 So.2d at 1012.

     This action has little to do with the condition of the

property. Plaintiff is not alleging that a dangerous condition

on the Defendant’s premises caused the accident. Instead, Dr.

Bloome alleges that Joshua’s Haven did not act with reasonable

care under the circumstances in the operation of running the

non-profit. Dr. Bloome testified in his deposition that the

Board of Directors authorized Williams to hire a professional

arborist to cut down the oak tree. See [ECF 46-2] at p. 16:20-

21. If this information is correct, then it can be argued that

Williams, as the director of Joshua’s Haven, was implicitly

                                   7
informed that the removal of the oak tree presented a dangerous

situation that should have been dealt with by a professional.

     As passive negligence relates to the condition of the

premises, and active negligence relates to the operation of a

business, or in this case a non-profit, the Defendant’s actions

fall within the category of active negligence. This

determination does not establish negligence on the part of

Joshua’s Haven – that is a question for the trier of fact – but

it defines the realm within which the jury will approach the

question.

     The Plaintiff asserts that Joshua’s Haven is guilty of

active or affirmative negligence by “instructing untrained and

inexperienced volunteers to perform the extremely dangerous job

of cutting down a large tree.” [ECF 46] at p. 12. Joshua’s Haven

counters that there is no active negligence because Williams did

not “direct the operation at any time.” [ECF 49] at p. 5. The

Defendant’s argument fails to consider the entirety of the

operation. Williams is the director of the non-profit Joshua’s

Haven, and she “carries on” the active operations of the animal

sanctuary. Williams instructed two untrained volunteers to cut

down a sizeable tree. That instruction led to the volunteers

undertaking a job that likely exceeded their capabilities and

Dr. Bloome was injured when the tree fell on him. The volunteers


                                8
used Joshua’s Haven’s tools to complete the task: chainsaws,

wedges, a sledgehammer, and the bobcat. It is irrelevant that

Williams did not “direct the operation” because she instigated

the operation. Should the trier of fact determine that Joshua’s

Haven acted negligently, the negligence will be considered

active.

Unusual Danger or Increased Hazard

     Dr. Bloome’s volunteer duties typically entailed cleaning

cages, picking up in the yard, weed eating, feeding the animals,

and meeting other basic needs. [ECF 46-1] at p. 17. Robinson

volunteered as a maintenance man of sorts, handling issues

regarding plumbing, construction, and electrical. [ECF 46-3] at

p. 6. Robinson testified that, on a previous occasion, he and

Dr. Bloome had cut down two or three pine trees on Joshua’s

Haven’s property and that he estimated the pines were as tall –

approximately 60 to 70 feet – as the tree in question, but that

the tree that fell on Dr. Bloome was “just way thicker.” [ECF

46-3] at p. 57. However, when Dr. Bloome discussed his history

of cutting trees, he stated that he had cut down smaller trees

before, but he could not remember where, and that he thought it

was on property he owned. [ECF 46-2] at p. 48.

     Tree removal is “noted to be one of the top most dangerous

professions in the world.” Hopper Exp. Report, [ECF 47-5] at p.

                                9
2. Dr. Bloome and Robinson have never been trained in proper

techniques for tree removal, nor was it a common occurrence for

them to fell trees as part of their volunteer duties. While

there is dispute over Dr. Bloome and Robinson’s prior tree

removal activities for Joshua’s Haven, at most, the two

volunteers had only removed trees infrequently on the property.

That does not create a volunteer environment where tree removal

can be considered usual. Therefore, Dr. Bloome and Robinson were

in a level of “unusual danger” that was atypical to their normal

volunteer duties and the situation fostered an “increased

hazard” to the volunteers because the activity at issue was

highly dangerous.

Known Presence

     It is undisputed that Williams knew of Dr. Bloome’s

presence at Joshua’s Haven at the time of the accident. The

elements of Hoffman are present in this action: (1) if Joshua’s

Haven acted negligently, the negligence would be considered

active, (2) Dr. Bloome was placed in unusual danger or increased

hazard, and (3) Joshua’s Haven knew that Dr. Bloome was on the

premises cutting down the oak tree. As such, the Court will

examine the rest of Defendant’s arguments under the standard of

ordinary and reasonable care, and not the general premise

liability classifications.


                               10
                       Elements of Negligence

       The Court next evaluates the Defendant’s claim that Dr.

Bloome fails to allege the basic elements of negligence. Under

Mississippi law, a plaintiff must show: (1) a duty owed by the

defendant to the plaintiff; (2) a breach of that duty; (3)

damages; and (4) a causal connection between the breach and the

damages, such that the breach is the proximate cause of the

damages.” Grisham v. John Q. Long V.F.W. Post, No. 4057, Inc.,

519 So.2d 413, 416 (Miss. 1988).

Duty

       The Hoffman exception provides that a landowner has a duty

to act with ordinary and reasonable care if his or her active

negligence creates an unusual danger for a licensee or invitee

whom the landowner knows is on the property. As the Plaintiff’s

injury potentially resulted from active negligence on the part

of Joshua’s Haven, the Defendant may be liable for failure to

exercise ordinary care under the circumstances. Whether a duty

exists is a question of law. Rein v. Benchmark Const. Co., 865

So.2d 1134, 1143 (Miss. 2004). The important consideration when

evaluating whether a duty exists, is whether the injury is

“reasonably foreseeable.” Id.

       When an employee is injured in a premise liability action,

and the Hoffman exception applies, “the standard of care becomes

                                 11
that of ordinary and reasonable care.” See Mork v. Ingals

Shipbuilding, No. 99-60534, 2000 WL 294442, at *1 (5th Cir. Feb.

23, 2000)(finding that the standard of care for the Defendant

was ordinary and reasonable care when an employee was injured at

work because of a crane accident). As this is a premise

liability action where the Hoffman exception applies, the issue

is whether Joshua’s Haven satisfied its duty of ordinary and

reasonable care, to act with the “degree of care and prudence

that a person of normal intelligence would exercise under the

same or similar circumstances.” Id. at *2.

     The fact that Dr. Bloome was acting in a volunteer capacity

presents a difficult situation for the parties to evaluate and

assess regarding respective roles and responsibilities of

Joshua’s Haven and Dr. Bloome. Joshua’s Haven states that, while

Dr. Bloome is not technically an employee, he is a gratuitous

servant of Joshua’s Haven and, therefore, employment caselaw

applies. The Plaintiff asserts that, as a mere volunteer, he is

not the beneficiary of the legal protections provided to an

employee – workers compensation, minimum wage, FMLA, etc. –

therefore, Joshua’s Haven should not be subject to the same

standards which apply to an employer. Joshua’s Haven is held to

the standard of ordinary and reasonable care because of Hoffman.

There is arguably a duty to Dr. Bloome when applying the



                               12
standard of ordinary and reasonable care in the context of a

master/servant or employee/employer relationship.

      Joshua’s Haven cites the Restatement (Second) of Agency §

225 (1958) for its claim that the Plaintiff, a volunteer, is a

servant of the Defendant’s. An employer/employee relationship

may not exist without remuneration, but there may be a common

law master/servant relationship. 3 See Le-Co Gin Co. v. Stratton,

131 So.2d 450, 453 (Miss. 1961)(citing Larson, Workmen’s

Compensation Law, Vol. 1, Section 47-10, p. 688, “The word

‘hire’ connotes payment of some kind. By contrast with the

common law of master and servant, which recognized the

possibility of having a gratuitous servant, the compensation

decisions uniformly exclude from the definition of ‘employee’

workers who neither receive nor expect to receive any kind of

pay for their services”); see also, Juino v. Livingston Parish

Fire Dist. No. 5, 717 F.3d 431, 436–437 (5th Cir. 2013)(finding

that compensation is an “essential condition to the existence of

an employer-employee relationship” and without financial

benefit, there can be no employment relationship).




3 Joshua’s Haven makes no claim that Dr. Bloome has received remuneration for
his volunteer services to Joshua’s Haven. However, it should be noted that
there is ambiguity in the record as to Dr. Bloome’s living arrangements; he
lives on the premises of Johsua’s Haven and it is not clear if that is a
benefit for his volunteer services or if there is another arrangement that
has not been disclosed to the Court. However, Joshua’s Haven claims that Dr.
Bloome was “not technically an employee.” [ECF 41] at p. 15.

                                     13
       Section 225 states, “One who volunteers services without an

agreement for or expectation of reward may be a servant of the

one accepting such services.” Section 225 addresses whether a

Master can be liable for the tortious conduct of its gratuitous

servant – but it makes no mention of a Master’s responsibilities

to its gratuitous servant. See Restatement (Second) of Agency §

225.

       Section 213 addresses a Master’s liability to its servants.

Section 213(d) is especially illuminating:

            “A person conducting an activity through servants or
            other agents is subject to liability for harm
            resulting from his conduct if he is negligent or
            reckless in permitting, or failing to prevent,
            negligent or other tortious conduct by persons,
            whether or not his servants or agents, upon premises
            or with instrumentalities under his control.”
Restatement (Second) of Agency § 213(d). As the comment

explains,

            “The principal may be negligent because he has reason
            to know that the servant or other agent, because of
            his qualities, is likely to harm others in view of the
            work or instrumentalities entrusted to him. If the
            dangerous quality of the agent causes harm, the
            principal may be liable under the rule that one
            initiating conduct having an undue tendency to cause
            harm is liable therefor… The dangerous quality in the
            agent may consist of his incompetence or
            unskillfulness due to his youth or his lack of
            experience considered with reference to the act to be
            performed… One can normally assume that another who
            offers to perform simple work is competent. If,
            however, the work is likely to subject third persons
            to serious risk of great harm, there is a special duty
            of investigation.”

                                 14
Restatement (Second) of Agency § 225 cmt. d.

     If the Court, as the Defendant argues, considers Dr. Bloome

and Robinson to be gratuitous servants of Joshua’s Haven, the

Comment to the Restatement of Agency states that a Master may be

liable for negligently entrusting work or instrumentalities to a

servant who is incompetent or unskilled if the work may “subject

third persons to serious risk of great harm.” As the comment to

the Restatement states, a Master has a “special duty” to

investigate issues of competence or lack of skill when the work

is likely to subject a third person to serious risk of great

harm.

     Mississippi courts have expressly quoted and adopted the

principles of Section 213 of the Restatement (Second) of Agency.

See Tillman ex rel. Migues v. Singletary, 865 So.2d 350, 353

(Miss. 2003)(finding that a plaintiff swimmer, who was injured

by a negligent powerboat driver, was entitled to a jury

instruction under Section 213). The Fifth Circuit discussed

Tillman’s application of Section 213, writing: “The Tillman

court approved the use of § 213 only as the basis of a jury

instruction on negligently supervising an activity. However,

because the court embraced all of § 213 with approval and the

other negligence principles of § 213 are closely analogous to

that of negligent supervision of an activity, we think the court


                               15
would apply them as well in an appropriate case.” Foradori v.

Harris, 523 F.3d 477, 488 (5th Cir. 2008). When applying the

Restatement, there is a genuine issue of material fact as to

whether Joshua’s Haven owed a duty to investigate the competence

of its volunteers, i.e., gratuitous servants.

     Defendant cites two employment cases to support its claim

that Joshua’s Haven did not owe a duty to Dr. Bloome. Neither

case is persuasive. Fundamentally, there is the discrepancy

between an experienced employee and an inexperienced volunteer.

An employer can expect a level of competence from its employees

because he or she knows an employee’s capabilities and

experience – especially in an inherently dangerous field.

Despite these differences, using the standard as set forth in

these employee/employer cases, there is arguably a duty owed to

Dr. Bloome. The Court will address the two cases the Defendant

cites: Evans v. Journeay, 488 So.2d 797 (Miss. 1986) and Green

Lumber Co. v. Sullivan, 45 So.2d 243 (Miss. 1950).

     In Evans v. Journeay, an employee was injured after

disregarding the warning signs on a combine with which he was

familiar. See id. at 798–799. The employee lubricated the

combine chain with a squirt bottle of gear oil instead of

aerosol spray. See id. Had the employee used the combine in a

proper and normal manner, the injury would not have occurred.


                               16
See id. at 800. The court in Evans dismissed the case because it

found that the Plaintiff was the sole proximate cause of the

accident. See id.

     When discussing duty, the court in Evans wrote, “[i]t is

not the duty of the employer to furnish and maintain perfect

appliances or even the best and safest. He is not obliged to

exercise the highest degree of care to avoid injuries, nor any

care to avoid injuries not likely to occur.” Id. at 800. Here,

Dr. Bloome is not claiming that Joshua’s Haven failed to

exercise “the highest degree of care to avoid injuries,” but

that Joshua’s Haven failed to act reasonably under the

circumstances by using inexperienced volunteers to complete a

highly dangerous job. According to Dr. Bloome’s deposition, the

Board of Directors authorized Williams to hire a professional to

cut down the tree. This arguably put her on notice that the tree

removal would be dangerous and needed to be handled by a

professional. It would be a fallacy to claim that placing two

inexperienced volunteers in such a position would create a

situation where “injuries [are] not likely to occur,” removing

the Defendant’s duty to exercise any care. See id.

     The court in Evans described the standards for employers on

a sliding scale, an employer’s “obligation is to use reasonable

care, and what is reasonable care is largely determined in each


                               17
case by the nature, condition and extent of the danger of the

instrumentalities furnished to and maintained for a servant and

his work, and the greater or lesser the danger the greater or

lesser is the degree of care which must be taken.” 488 So.2d at

800(emphasis added). The Mississippi Supreme Court has

emphasised that “[t]he master’s duty becomes more imperative as

the risk increases, as do the acts and precautions required by

ordinary prudence.” Cherry v. Hawkins, 137 So.2d 815, 398 (Miss.

1962). Additionally, “[i]t is immaterial that the servant knows

as much about a complicated instrumentality as the employer, as

far as the duty of the latter to furnish safe instrumentalities

and appliances is concerned.” Id.

      In the present action, there was a significant danger

involved in cutting down a large oak tree, danger that Williams

was arguably made aware of when the Board of Directors

authorized funds to hire a professional arborist to remove the

oak tree, as Dr. Bloome’s testified. The degree of danger was

amplified by using inexperienced persons to remove the tree.

Therefore, the Defendant’s degree of care should have matched

the degree of danger present in the situation. There is a

genuine question as to whether the Defendant proceeded with

sufficient care.




                               18
     Green Lumber addressed an employer’s duty to warn

professional loggers of falling trees. It is the “non-delegable

duty of the master to exercise reasonable care to furnish the

servant with a reasonably safe place in which to work.” 208

Miss. 651 at 653. For professional logging, that requires

providing warnings when trees are about to fall if men are

cutting strips of timber in close proximity to each other. See

id. The court found that the tree in Green Lumber would not

“ordinarily attract the attention of anyone on the ground” and

there was “no cause to suspect that the tree was in fact

dangerous.” 45 So.2d at 655. Therefore, the Defendant in Green

Lumber did not have a duty to provide a warning because the

accident was not foreseeable.

     There is a genuine issue of material fact as to whether the

accident at Joshua’s Haven was foreseeable. While the duty to

warn in Green Lumber is not applicable to these facts, the

reasoning behind the court’s decision may apply.   As the

Plaintiff correctly asserts, “[t]hese volunteers did not have

the training, experience, or qualifications that one would

expect of employees vetted, hired, and trained to perform a

certain job… Defendant was not entitled to the expectation that

the tree removal would be performed properly and safely.” [ECF

46] at p. 13. As previously mentioned, the Board of Directors

arguably put Williams on notice when it authorized the funds to
                                19
hire a professional to cut down the tree. Should Dr. Bloome’s

testimony be found accurate, there is a genuine issue of

material fact as to whether the accident was foreseeable because

the Board impliedly provided notice of the potential danger.

Breach/Damages

     Establishing negligence involves a mixture of fact and law.

“The determination of the standard of care to which the

defendant must be held is a question of law, although its legal

formulation is guided by proved fact[s]. Deciding whether the

defendant adhered to that standard is then a pure question of

fact.” Waterbury v. Byron Jackson, Inc., 576 F.2d 1095, 1097

(5th Cir. 1978). The question of whether Joshua’s Haven acted

negligently and breached its duty to the Plaintiff is to be

decided by the trier of fact. “Negligence is a seldom enclave

for trial judge finality. Negligence is a composite of the

experiences of the average man and is thus usually confined to

jury evaluation.” Keating v. Jones Development of Mo., Inc., 398

F.2d 1011, 1015 (5th Cir. 1968). Joshua’s Haven argues that Dr.

Bloome is the proximate cause of his damages, not that he does

not have damages. Therefore, the issue of whether the Defendant

breached its duty is one for the jury.




                               20
Causation

     When reasonable minds might differ, “the question of what

is the proximate cause of an injury is usually a question for

the jury.” American Creosote Works v. Harp, 60 So.2d 514, 617

(Miss. 1952). Defendant Joshua’s Haven asserts that Dr. Bloome

is the sole proximate cause of his injuries and damages.

Proximate cause requires: (1) cause in fact, and (2)

foreseeability. See Johnson v. Alcorn State Univ., 929 So.2d

398, 411 (Miss. Ct. App. 2006). A plaintiff cannot recover

damages where the plaintiff’s own negligence was the sole

proximate cause of his injuries. See Evans, 488 So.2d at 799.

There may be more than one proximate cause of an injury, so that

even if a plaintiff is guilty of negligence he can recover from

a defendant who is guilty of negligence which proximately caused

or contributed to the injury. See id.

     Reasonable minds could differ on the question of proximate

cause in this case; whether the Defendant’s instruction to cut

down the oak was a “substantial factor in bringing about the

injury, and without it the harm would not have occurred,” and

whether the injury was foreseeable. As such, this is a question

for the jury. Additionally, the jury is responsible for

determining the levels of comparative fault should it find that

the Plaintiff bears fault for the accident. See Miss. Code Ann.


                               21
§ 11-7-15. Regarding the Defendant’s argument that Dr. Bloome

assumed the risk of cutting down the tree, Mississippi courts

have held that “[t]he doctrine of assumption of the risk has

largely been subsumed into our comparative-fault scheme and no

longer operates as an absolute bar to recovery.” Montedonico v.

Mt. Gillion Baptist Church, 64 So.3d 1012, 1016 (Miss. Ct. App.

2011)(citing Churchill v. Pearl River Basin Dev. Dist., 757

So.2d 940, 943–944 (Miss. 1999)). “The defense [assumption of

risk] is available to property owners/employers in suits by

their hired independent contractors.” Id. Dr. Bloome is not an

independent contractor, so the defense of assumption of risk is

not available to Joshua’s Haven. As the court in Churchill

wrote:

          “We take this opportunity to hold once again that the
          assumption of risk doctrine is subsumed into
          comparative negligence. Any actions which might
          constitute an assumption of risk should be dealt with
          only in the context of the comparative negligence
          doctrine. A jury is always free to decide that an act
          which constitutes an assumption of risk was the sole
          proximate cause of a plaintiff's injuries. We see no
          reason why acts which might constitute an assumption
          of risk should, as a matter of law, create a complete
          bar to recovery. The comparative negligence doctrine
          gives juries great flexibility in reaching a verdict.
          Any fault on the part of the plaintiff should be
          considered only in the context of comparative
          negligence.”
757 So.2d at 943–944; see also, Miss. Code Ann. § 11-7-19(“In

all actions for personal injury to an employee, and in all

actions where such injury results in death, such employee shall

                               22
not be held to have assumed the risks of his employment in any

case where such injury or death results in whole or in part from

the negligence of the master.”)

                           Conclusion
     The Hoffman exception applies to this lawsuit, making the

applicable standard of care ordinary negligence. Joshua’s Haven

had a duty to act as a reasonably prudent entity would in

undertaking the removal of the large oak tree on its property.

The injury that occurred was arguably foreseeable, especially if

– as Dr. Bloome testified – the Board of Directors authorized

Williams to hire a professional to cut down the tree. There is a

genuine issue of material fact as to whether Joshua’s Haven

acted with sufficient care. The issue of breach and proximate

cause should be addressed by the trier of fact. As such, the

Defendant’s Motion for Summary Judgment is DENIED.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Defendant’s

Motion is DENIED.

     SO ORDERED this the 5th day of December, 2019.

                                       _/s/ David Bramlette________
                                       UNITED STATES DISTRICT COURT




                                  23
